Title: To George Washington from Jean Le Mayeur, 24 October 1787
From: Le Mayeur, Jean-Pierre
To: Washington, George



Sir
Charleston [S.C.] Octb. 24. 1787

I hope your Excellency by this time has recovered the fatigue of your Great work in the Convention which must afford the Greatest satisfaction when his Excellency hears as I have done for five hundred miles where the people seem so well satisfied of the new forms of Governement—principly in the Expectation to have at their head the first legislature.
I hope Lady Washington to whom I prefers my profound respect as well as Major and Mrs Washington.
I have been here a few days and intend to Continue till the midle of January from whence to st augustine to obtine a passage

to havanah (as mentioned in my answer to your Excellencys last favour of the 5th of may) and then to st domingo from where I intend to return in June upon the Continent at Baltimore or Alexendria if it is in my power Col. Washington has not been well for some time past. I have the honour to be with the most profound Respect and veneration Your Excellencys Most obdt & most hble serviteur

john Le Mayeur.

